PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/927,068
Filing Date: 20 Mar 2018
Appellant(s): Shetty et al.



__________________
Lam P. Doan
For Appellant


EXAMINER’S ANSWER



10/08/2021, appealing from the Office action mailed 6/7/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the appellant’s arguments, the appellant argues:
1.	Argument A.i. 
Argument i. 35 U.S.C. § 112(a),
The Office Action rejected claims 1-20 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Specifically, the Office Action alleges that the limitations “the particular notification not being included in the set of notifications” and “wherein the text classification model determines the failure mode without determining topics from the particular set of words in the particular notification” contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
	The Examiner notes, the applicant provides extensive arguments, towards and underlines the term “new”, with respect to the particular notification. Yet, nowhere in the argued claims is the term “new.” 
In the claimed element, as argued, “receiving a particular notification comprising a particular set of words describing a failure that occurred on a particular monitored device in the set of monitored devices, the particular notification not being included in the set of notifications”, the term new is absent. The applicant further does not define what element/component of the claim is receiving “a particular notification”. Furthermore, the argued new notification (which is not claimed), and “the particular notification not being included in the set of notifications” does not describe nor claim to which component the newness refers to, such that a particular notification that is entered by a user to the system, the notification is deemed a new input by the user, regardless of if the input is found in a training set. It is the first input, from the user, it is a new input from a user. 

“Scoring is also called prediction, and is the process of generating values based on a trained machine learning model, given some new input data.” Specification, para. [0040] (emphasis added); 
“Once the two stages of data training are complete, computing system 115 can process new device failure data (e.g., notifications, messages, logs, etc.) that have text describing failures that have occurred on monitored devices 105a-n.” Specification, para. [0053] (emphasis added); 
“Next, process 800, trains, at 850, a text classification model using labeled dataset prepared at 840 to learn classifiers from the known examples, so that failure mode assignment can be automatically done for a new notification.” Specification, para. [0056] (emphasis added).”
Nowhere in the above cited sections does the applicant define the “new” notifications. The Examiner notes, the input from the user is a new input from the user. It is new data, originating from the user. Regardless of what is in the system, as the user inputs this data to be processed, it is new information. The applicant does not provide any distinction or definition with respect to what the 
The Examiner further notes, a neural network can include a classification model. Training the neural network, includes the classification model receiving information. The classification model further has the ability to make a determination based on input. Therefore, the applicant further does not claim what component is receiving the particular notification, which could be the training element, such as a neural network, and does not mention nor teach “the particular notification not being included in the set of notifications” such as the classification model of the neural network having a set of notifications, and every single notification in the set of notifications being unique, and particular notifications that are received (keeping in mind, there is absolutely no defining element of what is doing the receiving), are not included in the set of notifications.
Furthermore, a particular notification comprising a particular set of words, such as “printer system failed” and “failed printer system” are both notifications describing a failure comprising a set of words, which defines a particular notification. Since the set of words are not based on any order, if either notification is found in the training set, in the broadest reasonable interpretation, the notification as defined as a set of words, is still found in the training set, even if not in the same order. 
The Examiner notes there are many different reasons why the rejection under 35 U.S.C. § 112(a) is proper. The applicant provides no disclosure to the training set of notifications and the new notifications, or new particular notifications or particular notifications not being included in the set of notifications, being received as noted above in several different embodiments. The applicant is further reading into the claims so many different arguments and explanations that are not relevant to the actual claimed subject matter, and further attributes weighted arguments to a phrase that is absent from the claims, and although the applicant is allowed lexical freedom, the claimed elements must be congruent with the arguments, possible interpretations, and clearly presented especially in the event there is possible ambiguity, multiple interpretations and wherein lack of support is found with respect to the words being relied upon in the claim, versus broad and reaching general statements found in the original disclosure, including the specification. 

Applicant further argues, 
2.	Argument B. 35 U.S.C. § 112(b), 
“The Office Action rejected claims 1-20 under 35 U.S.C. § 112(b) as being incomplete for omitting essential elements. In particular, the Office Action alleges that “the trained classification model clearly uses the particular notification which explicitly used the determined topic from the words in the particular notification, in determining, using the text classification model, a failure mode.” See Office Action, p. 7. The Office Action then concludes that “it is impossible for the text classification model to determine the failure modes without determining topics from the particular set of words in the particular notification, thus omitting the essential element defining how the clam is able to simultaneously use and not use the topics of the particular notification in determining, using the text classification model, a failure mode.” See id. The 112(b) rejection of claims 1-20 hinges on the erroneous interpretation of the present application that the claimed particular notification is part of the set of notifications used to train the text classification model. For at least the same or similar reasons explained above for the 112(a) new notifications (e.g., the particular notification). As it is possible for the text classification model to determine the failure modes without determining topics from the particular set of words in the particular notification, claims 1-20 to not omit any essential elements.”
The Examiner notes, the applicant again bases the arguments on language that is not found in the claims. There is no new notification found in the claims, an example of the particular notification is not the same as a new notification, especially with no definition as to what the newness refers to (see above, new data, new input from a user, new etc.). Further, the Examiner notes at least some of the plurality of explanations found above are applicable herein, wherein even in the determining step, using the text classification model, which is being trained (via the training step), and during the training step, using the text classification model, as explained above with respect to a neural network or other training models, the ongoing training, ended training, and particular notifications are not defined in the claims, such that the determining step could still be part of the training step, wherein, in training, using for example a softmax classification algorithm or classifier, failure modes may be determined. The claim does not 
Of extreme importance amongst all of the above support for the Examiner’s previous rejection is that the applicant claims, 
“wherein the text classification model determines the failure mode without determining topics from the particular set of words in the particular notification.”
Once again, as mentioned in the Examiner’s response to the first arguments as presented above, but even more apparent and of value here, a set of words such as “printer system failed” and “failed printer system” are both in the particular notification. In this instance, the particular set of words, are not taught in the original disclosure nor is the element claimed, thus missing, as to how either order of words, are both not found in the set of notifications and still topics are generated therefrom and the classification model determined the failure mode without determining the topics from the particular set of words, ONLY comprises the particular set of words, and in this final limitation, it is the particular “set” of words in the particular notification, which could be in any order, and topics could be determined therefrom. Thus, again, essential elements missing from the claim.  
The Examiner even further provides the previous office action’s rejection that also states, “However, the Examiner notes in claim 1 (and similar claims 8 and 15), the trained classification model clearly uses the particular notification which explicitly used the determined topic from the words in (added) the particular notification, in determining, using the text classification model, a failure mode. Thus with respect to claims 1, 8 and 15 it is determined that it is impossible for the text classification model to determine the failure modes without determining topics from the particular set of words (in any order, added) in the particular notification, thus omitting the essential element defining how the claim is able to simultaneously use and not use the topics of the particular notification in determining, using the text classification mode, a failure mode.” 
The applicant provides absolutely no claimed language teaching any mapping of the “a particular notification” to the trained notification, wherein the the words in the particular notification have not be topic analyzed, in any shape, form or fashion, in the set of notifications, nor any claimed language that the received particular notification is not included in any training element, post training element, which uses the text classification model, wherein even in the training steps, the text classification model is being used to determine a failure mode. 
In summary, there are many aspects found to be crucial to the many issues that are found in the applicant’s claimed language, which is deemed to omit essential elements, deemed to claim subject matter that was not described in the specification in a way that complies with the written description requirement, and to compound the above issues, the applicant argues limitations not found in the claims.  The Examiner notes the claims require extensive modifications to overcome the current rejections which the Examiner finds the applicant’s arguments to be non-persuasive based on the above reasoning and rationale.




Respectfully submitted,
Lamont Spooner
11/2/2021
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
Conferees:
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657         
                                                                                                                                                                                               /BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.